Citation Nr: 0819348	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1990 to June 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  The case was before 
the Board in September 2006 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In its September 2006 remand, the Board found that the 
evidence of record showed that a VA examination was needed to 
obtain a medical opinion regarding the etiology of the 
veteran's left knee disability.  Specifically, the Board 
found that there was a current medical diagnosis of early 
degenerative joint disease of the left knee, evidence of a 
left knee injury and treatment in service, and a service-
connected right knee disability; however, there was 
insufficient evidence to determine whether any current left 
knee disability is related to what was treated in service or 
to the veteran's service-connected right knee disability.  
38 C.F.R. § 3.159(c)(4).

The veteran failed to report for the VA examination that was 
scheduled in February 2007; however, it is unclear whether he 
received adequate notice of this examination.  Initially, the 
Board notes that the letter notifying the veteran of his 
February 8, 2007 VA examination is dated March 1, 2007.  
Hence, it does not appear that notice of the examination was 
timely.  Moreover, it does not appear that the March 2007 
letter was sent to the veteran's correct address and it is 
thus unclear whether he even received the notice at all.  The 
record reflects that the veteran's address may have changed 
during the time that his appeal has been on remand.  
Specifically, December 2006 correspondence from the veteran 
indicates that his address changed from an address in 
Montclair to a PO Box number in Ontario.  The March 2007 
letter from the VA Medical Center (VAMC) and the December 
2007 supplemental statement of the case (SSOC) were sent to 
an address in Ontario that appears to turn the veteran's PO 
Box number into a street address that is different than the 
address the veteran provided.  Hence, while these documents 
were not returned as undeliverable, the record reflects that 
the wrong address was used to notify the veteran of the 
scheduled examination and for the December 2007 SSOC's 
readjudication of the veteran's claim based on his failure to 
appear for the examination.  It is also notable that in April 
2007, the veteran's representative submitted documents in 
support of the veteran's claim and indicated that the 
veteran's address was his prior Montclair address.  Hence, 
the record remains unclear regarding the veteran's current 
address.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As it appears 
that the veteran did not receive adequate notice of the 
scheduled VA examination, and since an examination for an 
opinion is critical to resolving the veteran's claim, a 
further remand to reschedule the veteran for a VA examination 
(with proper notice) is required. 

While the RO obtained updated VA treatment records as 
requested by the September 2006 remand, a December 2006 
letter from C. S., D. O. indicates that the veteran is 
continuing to receive treatment for his left knee at VA.  As 
VA treatment records are constructively of record, any 
updated VA treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following:

1. The RO should obtain complete clinical 
records of treatment the veteran has 
received for a left knee disability at the 
Loma Linda VA outpatient clinic since 
September 2006.

2. The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
likely etiology of any left knee 
disability.  The RO should notify the 
veteran of the time, place, and date of 
said examination at his last known 
address. 

The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner must explain 
the rationale for all opinions given.  The 
examiner should specify the diagnosis(es) 
for any current left knee disability and 
should provide opinions on the following 
questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
current left knee disability is related to 
his active service (and specifically the 
complaints/injury noted/treated therein)?; 
and 

B) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
left knee disability was either (i) caused 
or (ii) aggravated by (increased in 
severity due to) his service-connected 
right knee disability.  If the opinion is 
that his service-connected right knee 
disability aggravated a left knee 
disability, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.  

3. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

